Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 12/22/2022.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 has been amended to recite a seal flange having a proximal face and a first distal face, wherein the seal flange includes a tapered flange having a distal edge at an outer diameter of the first distal face and a proximal edge at a location nearer to the longitudinal axis than the distal edge, a distal section extending distally from the seal flange to a second distal face.  Claim 11 has been amended to recite a seal flange having a proximal face and a first distal face, wherein the seal flange includes a tapered flange having a distal edge at an outer diameter of the first distal face and a proximal edge at a location nearer to the longitudinal axis than the distal edge.  Claim 16 recites a seal flange having a proximal face and a first distal face, wherein the seal flange includes a tapered flange having a distal edge at an outer diameter of the first distal face and a proximal edge at a location nearer to the longitudinal axis than the distal edge.
The Office agrees the art of record fails to teach or suggest these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages  6-11, filed 02/1/2019, with respect to the rejections of claims 1-20 under Matsumoto in view of Nijland have been fully considered and are persuasive. The Office agrees the art fails to teach or suggest the submitted amendments. The rejections of claims 1-20 have been withdrawn. 
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771